Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 03/02/2022 has been entered. Pending claims are addressed below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative, David Laub (Reg. No. 38708), on 03/14/2022.

The application has been amended as follows: 

1. (Currently Amended) An adapter for connecting an extinguishing-agent container to a pipeline connection of a fire-extinguishing system in a fluid-conducting manner, the adapter comprising: 
a first connector, which is configured to be connected to a correspondingly configured connection of the extinguishing-agent container, 

a rigid pipe coupling that is variable in length and extends along a longitudinal axis, wherein the first connector and the second connector are each attached in an articulated manner to the pipe coupling, 
wherein at least one of the first connector and the second connector includes a housing and a rocking piece, 
wherein a pretensioning element is disposed between the housing and the rocking piece of the at least one of the first connector and the second connector, 
wherein the pretensioning element has a first front ring and a second front ring interconnected by a plurality of encircling wavy annular spring elements, the first front ring contacting the rocking piece and the second front ring contacting the housing; [[.]]
wherein the pipe coupling has a first connecting pipe and a second connecting pipe, which are movable relative to one another in the direction of the longitudinal axis, 
wherein the first connector includes the housing and rocking piece, and wherein the first connecting pipe is coupled to the rocking piece of the first connector; and 
wherein the first and second connecting pipes engage each other, wherein the second connector includes a housing and rocking piece, and wherein the second connecting pipe is coupled to the housing of the second connector.

2. (Cancelled) 

3. (Cancelled) 

Reasons for Allowance
Claims 1 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts fail to teach or make obvious the combination of features in independent claims 1, 6, 10, 11, 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752